Name: Commission Regulation (EEC) No 2369/83 of 19 August 1983 correcting the import levies on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 8 . 83 Official Journal of the European Communities No L 228/27 COMMISSION REGULATION (EEC) No 2369/83 of 19 August 1983 correcting the import levies on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 13 (5) thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, the import levies on cereals , wheat and rye flour, and wheat groats and meal were fixed by Regula ­ tion (EEC) No 2157/83 (*), as last amended by Regula ­ tion (EEC) No 2350/83 (6) ; Whereas a check has revealed errors in the Annex to that Regulation ; whereas the Regulation in question must therefore be corrected, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 2157/83, as amended by Regulation (EEC) No 2337/83 Q, the amount ' 103,56 ECU' under subheading 10.01 B II of the CCT is replaced by ' 103,53 ECU', and the amount ' 173,60 ECU' under subheading 11.02 A I a) of the CCT is replaced by ' 173,55 ECU'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply on 18 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 August 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . ( 3) OJ No 106, 30 . 10 . 1962, p . 2553/62. (4) OJ No L 263 , 19 . 9 . 1973, p . 1 . ( 5) OJ No L 206, 30 . 7 . 1983 , p . 47 . (6 ) OJ No L 226, 19 . 8 1983 , p . 1 . O OJ No L 225, 18 . 8 . 1983 , p . 1 .